Exhibit 99.1 RADIANT LOGISTICS PROVIDES UPDATE ON ITS EXPANDED CREDIT CAPACITY Secures CAD$10.0 Million Term Loan BELLEVUE, WA June 28, 2017 – Radiant Logistics, Inc. (the “Company”) (NYSE MKT: RLGT) today announced that it has secured a new CAD$10.0 million senior secured Canadian term loan from Integrated Private Debt Fund V LP (the “IPD V Term Loan”).The proceeds from the IPD V Term Loan will effectively replenish the Company’s U.S. senior credit facility with Bank of America, N.A., which had been used as a bridge to finance the Company’s acquisition of Lomas Logistics earlier this year. The IPD V Term Loan will amortize monthly over a seven year period and accrues interest at a rate of 6.65%. "We are very pleased to announce our new CAD$10.0 million term loan from IPD,” said Bohn Crain, Founder and CEO of the Company. “The new term loan, in combination with our recently expanded US$75.0 million senior credit facility, gives us additional capacity to continue to execute on compelling acquisition opportunities while also preserving our ability to pursue other initiatives to unlock shareholder value, including opportunities to call our redeemable perpetual preferred stock and/or execute a buyback of our common stock, if either are warranted at the time.” About Radiant Logistics, Inc.
